Title: Isaac A. Coles to Thomas Jefferson, 8 February 1810
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dr Sir,
             
                     Washington 
                     Feb. 8. 1810 
          
          
		  Having often heard you express a wish to get some fur Gloves, & meeting with the inclosed a few days ago in Baltimore, which appear to be of very good quality, I take the liberty of sending them to you by the mail, as the severity of the weather at present, must render
			 them particularly acceptable. with Sincere & devoted Attachment
          
            I am yrs &c
            
                  I. A. Coles.
          
        